 



Exhibit 10.16
THIS WARRANT AND THE SECURITIES THAT MAY BE ACQUIRED UPON THE EXERCISE OF THIS
WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR UNDER THE PROVISIONS OF ANY APPLICABLE STATE
SECURITIES LAWS. NEITHER THIS WARRANT NOR THE SECURITIES THAT MAY BE ACQUIRED
UPON THE EXERCISE OF THIS WARRANT MAY BE SOLD, PLEDGED, TRANSFERRED, ASSIGNED OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR UPON DELIVERY
TO THE COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
REGISTRATION UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAW IS NOT
REQUIRED.
STOCK PURCHASE WARRANT
VOID AFTER 5:00 P.M., EASTERN DAYLIGHT TIME
ON AUGUST 11, 2009
Date of Issuance: August 11, 2004                    Certificate No. W-1
     FOR VALUE RECEIVED, BioMed Realty Trust, Inc., a Maryland corporation (the
“Company”), hereby grants to Raymond James & Associates, Inc. or its registered
assigns (the “Registered Holder”) the right to purchase from the Company Two
Hundred Seventy Thousand (270,000) shares of the Company’s Common Stock, $0.01
par value per share (“Warrant Stock” or “Warrant Shares”) at a price per share
of $15.00 (as adjusted from time to time hereunder, the “Exercise Price”).
Certain capitalized terms used herein are defined in Section 6 hereof. The
amount and kind of securities obtainable pursuant to the rights granted
hereunder and the purchase price for such securities are subject to adjustment
pursuant to the provisions contained in this Warrant.
     This Warrant is subject to the following provisions:
Section 1. Exercise of Warrant.
     1A. Exercise Period. The Registered Holder may exercise, in whole or in
part, the purchase rights represented by this Warrant at any time and from time
to time after the Date of Issuance to and including the date of the five
(5) year anniversary of the effective date of the public offering or private
placement of the securities for which Raymond James & Associates, Inc.’s
services were utilized by the Company (the “Exercise Period”).

 



--------------------------------------------------------------------------------



 



     1B. Exercise of Warrants
          (i) Method of Exercise. The Warrant evidenced hereby may be exercised
by the Registered Holder, in whole or in part, by the delivery at the principal
office of the Company (or at such other office or agency of the Company as it
may designate by notice in writing to the Registered Holder), during normal
business hours, of this Warrant and the Exercise Agreement (in the form attached
hereto as Exhibit I), duly completed and executed, and payment of the Purchase
Price (as such term is defined in Section 1B(x) below) in cash, by wire transfer
of immediately available United States federal funds or by bank certified,
treasurer’s or cashier’s check payable to the order of the Company. Upon
delivery of the Exercise Agreement, this Warrant and the Purchase Price, the
Company shall deliver to the Registered Holder that number of Warrant Shares
which is equal to the Purchase Price divided by the Exercise Price, as may be
adjusted from time to time.
          (ii) Cashless Exercise. In lieu of exercising the Warrant evidenced
hereby pursuant to Section 1B(i) above, the Registered Holder shall have the
right during the Exercise Period to exercise this Warrant, in whole or in part,
by surrendering this Warrant to the Company accompanied by the Form of Cashless
Exercise (in the form attached hereto as Exhibit II), duly completed and
executed. Upon delivery of the Form of Cashless Exercise and this Warrant, the
Company shall deliver to the Registered Holder (without payment by the
Registered Holder of any cash in respect of the Purchase Price) that number of
Warrant Shares which is equal to the amount obtained by dividing (x) an amount
equal to the difference between (1) the aggregate Market Price for the Warrant
Shares as to which the Cashless Exercise Right is then being exercised (the
“Cashless Exercise Shares”), determined as of immediately prior to the effective
time of the exercise of the Cashless Exercise Right, minus (2) the aggregate
Exercise Price then applicable to the Cashless Exercise Shares (such difference,
the “Cashless Exercise Amount”), by (y) the Market Price of one share of Common
Stock determined as of the close of trading immediately prior to the effective
time of the exercise of the Cashless Exercise right. Upon exercise of the
Cashless Exercise right, the Cashless Exercise Amount shall be deemed to have
been paid to the Company in respect of the Warrant Shares so acquired. Any
references in this Warrant to the “exercise” of this Warrant, and the use of the
term “exercise” herein, shall be deemed to include, without limitation, any
exercise of the Cashless Exercise right.
          (iii) Certificates for shares of Warrant Stock purchased upon exercise
of this Warrant shall be delivered by the Company to the Registered Holder as
soon as practicable after surrender of the Warrant and either (a) payment of the
Purchase Price and delivery of the Exercise Agreement or (b) delivery of the
Form of Cashless Exercise

- 2 -



--------------------------------------------------------------------------------



 



to the Company, and in any event within ten (10) business days after such
surrender, payment and delivery to the Company in the manner described above.
Unless this Warrant has expired or all of the purchase rights represented hereby
have been exercised, the Company shall prepare a new Warrant, substantially
identical hereto, in the name of Registered Holder, representing the rights
formerly represented by this Warrant which have not expired or been exercised
and shall, as soon as practicable, deliver such new Warrant to the Registered
Holder or to such Person as the Registered Holder has designated for delivery.
          (iv) The Warrant Stock issuable upon the exercise of this Warrant
shall be deemed to have been issued to the Registered Holder as of the close of
business on the date on which this Warrant shall have been surrendered to the
Company and delivery of (1) the Purchase Price and Exercise Agreement or
(2) Form of Cashless Exercise has been made to the Company, and the Registered
Holder shall be deemed for all purposes to have become the record holder of such
Warrant Stock on that date.
          (v) The issuance of certificates for shares of Warrant Stock upon
exercise of this Warrant shall be made without charge to the Registered Holder
with respect to any issuance tax or other cost incurred by the Company in
connection with such exercise and the related issuance of shares of Warrant
Stock provided, however, that the Company shall not be required to pay any tax
which may be payable in respect of any transfer involved in the issuance and
delivery of any certificates in a name other than that of the then Registered
Holder of the Warrant being exercised. Each share of Warrant Stock issuable upon
exercise of this Warrant shall, upon payment of the Exercise Price, be duly
authorized, validly issued, fully paid and nonassessable and free from all liens
and charges with respect to the issuance thereof.
          (vi) The Company shall not close its books against the transfer of
this Warrant or of any share of Warrant Stock issued or issuable upon the
exercise of this Warrant in any manner which interferes with the timely exercise
of this Warrant in accordance with its terms. The Company shall from time to
time take all such action as may be necessary to insure that the par value per
share of the unissued Warrant Stock acquirable upon exercise of this Warrant is
at all times equal to or less than the Exercise Price then in effect.
          (vii) The Company shall assist and cooperate with any Registered
Holder required to make any governmental filings or obtain any governmental
approvals prior to, or in connection with, the exercise of this Warrant, at the
Registered Holder’s expense.
          (viii) The Company shall at all times reserve and keep available out
of its authorized but unissued shares of Warrant Stock, solely for the purpose
of issuance upon the exercise of the Warrants, at least such number of shares of
Warrant Stock issuable upon the exercise in full of all outstanding Warrants.
The Company shall take all such actions as may be necessary to insure that all
such shares of Warrant Stock may be so issued without violation of any
applicable law or governmental regulation or any

- 3 -



--------------------------------------------------------------------------------



 



requirements of any domestic securities exchange upon which shares of Warrant
Stock may be listed (except for official notice of issuance which shall be
promptly delivered by the Company upon each such issuance). The Company shall
not take any action which would cause the number of authorized but unissued
shares of Warrant Stock to be less than the number of such shares required to be
reserved hereunder for issuance upon exercise of the Warrants.
          (ix) If the shares of Warrant Stock issuable by reason of exercise of
this Warrant are convertible into or exchangeable for any other stock or
securities of the Company, the Company shall, at the Registered Holder’s option
and upon surrender of this Warrant by such holder as provided above, together
with any notice, statement or payment required to effect such conversion or
exchange of Warrant Stock, deliver to such holder (or such other Person
specified by such holder) a certificate or certificates representing the stock
or securities into which the shares of Warrant Stock issuable by reason of such
conversion are convertible or exchangeable, registered in such name or names and
in such denomination or denominations as such holder has specified.
          (x) Purchase Price. The Purchase Price shall be the amount equal to
the product of the Exercise Price multiplied by the number of shares of Warrant
Stock being purchased upon such exercise.
     1C. Fractional Shares. If a fractional share of Warrant Stock would be
issuable upon exercise of the rights represented by this Warrant, the Company
shall, as soon as practicable after the date of exercise, deliver to the
Registered Holder a check payable to the Registered Holder, in lieu of such
fractional share, in an amount equal to the difference between (x) the Market
Price of such fractional share as of the close of trading immediately prior to
the effective time of the exercise and (y) the Exercise Price of such fractional
share.
Section 2. Adjustment of Exercise Price and Number of Shares. In order to
prevent dilution of the rights granted under this Warrant, the Exercise Price
shall be subject to adjustment from time to time as provided in this Section 2,
and the number of shares of Warrant Stock obtainable upon exercise of this
Warrant shall be subject to adjustment from time to time as provided in this
Section 2.
     2A. Adjustments of Number of Shares/Price. If the Company shall (i) declare
a dividend on the Common Stock in shares of its capital stock (whether shares of
Common Stock or of capital stock of any other class), (ii) split or subdivide
its outstanding shares of Common Stock, (iii) combine its outstanding shares of
Common Stock into a smaller number of shares, or (iv) issue by reclassification
of its shares of Common Stock any shares of capital stock or other securities of
the Company, then, in each such event, the number of shares of Common Stock
purchasable upon exercise of this Warrant immediately prior to the record date
or effective date thereof, shall be adjusted so that the holder of this Warrant
shall be entitled to receive, upon the exercise of this Warrant, the aggregate
number and kind of shares of Warrant Stock or other securities which it would
have owned or have been entitled to receive after the

- 4 -



--------------------------------------------------------------------------------



 



occurrence of any of the events described above, had such Warrant been exercised
immediately prior to the occurrence of such event (or any record date or
effective date with respect thereto). Such adjustment shall be made successively
whenever any of the events listed above shall occur. An adjustment made pursuant
to this Section 2A shall become effective immediately after the effective date
of the event retroactive to the record date, if any, for such event. Whenever
the number of shares of Warrant Stock purchasable upon the exercise of this
Warrant is adjusted pursuant to this Section 2A, the Exercise Price per share of
Warrant Stock payable upon exercise of this Warrant shall be adjusted by
multiplying such Exercise Price immediately prior to such adjustment by a
fraction, the numerator of which shall be the number of shares of Warrant Stock
purchasable upon the exercise of this Warrant immediately prior to such
adjustment, and the denominator of which shall be the number of shares of
Warrant Stock purchasable immediately after such adjustment.
     2B. Subdivision or Combination of Common Stock. If the Company at any time
subdivides (by any stock split, stock dividend, recapitalization or otherwise)
one or more classes of its outstanding shares of Common Stock into a greater
number of shares, the Exercise Price in effect immediately prior to such
subdivision shall be proportionately reduced and the number of shares of Warrant
Stock obtainable upon exercise of this Warrant shall be proportionately
increased. If the Company at any time combines (by reverse stock split or
otherwise) one or more classes of its outstanding shares of Common Stock into a
smaller number of shares, the Exercise Price in effect immediately prior to such
combination shall be proportionately increased and the number of shares of
Warrant Stock obtainable upon exercise of this Warrant shall be proportionately
decreased.
     2C. Reorganization, Reclassification, Consolidation, Merger or Sale. Any
recapitalization, reorganization, reclassification, consolidation, merger, sale
of all or substantially all of the Company’s assets or other transaction, which
in each case is effected in such a way that the holders of Common Stock are
entitled to receive (either directly or upon subsequent liquidation) stock,
securities or assets with respect to or in exchange for Common Stock is referred
to herein as an “Organic Change.” Prior to the consummation of any Organic
Change, the Company shall make appropriate provision to insure that each of the
Registered Holders of the Warrants shall thereafter have the right to acquire
and receive, in lieu of or in addition to (as the case may be) the shares of
Warrant Stock immediately theretofore acquirable and receivable upon the
exercise of such holder’s Warrant, such shares of stock, securities or assets as
may be issued or payable with respect to or in exchange for the number of shares
of Warrant Stock immediately theretofore acquirable and receivable upon exercise
of such holder’s Warrant had such Organic Change not taken place. In any such
case, the Company shall make appropriate provision with respect to such holders’
rights and interests to insure that the provisions of this Section 2 and
Sections 1, 3 and 4 hereof shall thereafter be applicable to the Warrants. The
Company shall not effect any such consolidation, merger or sale, unless prior to
the consummation thereof, the successor entity (if other than the Company)
resulting from consolidation or merger or the entity purchasing such assets
assumes by written instrument, the obligation to deliver to each such holder
such shares

- 5 -



--------------------------------------------------------------------------------



 



of stock, securities or assets as, in accordance with the foregoing provisions,
such holder may be entitled to acquire.
     2D. Certain Events. If any event occurs of the type contemplated by the
provisions of this Section 2, but not expressly provided for by such provisions,
then the Company’s Board of Directors shall make an appropriate adjustment in
the Exercise Price and the number of shares of Warrant Stock obtainable upon
exercise of this Warrant so as to protect the rights of the holders of the
Warrants; provided that no such adjustment shall increase the Exercise Price or
decrease the number of shares of Warrant Stock obtainable as otherwise
determined pursuant to this Section 2.
     2E. Notices.
          (i) Immediately upon any adjustment of Exercise Price, the Company
shall give written notice thereof to the Registered Holder, setting forth in
reasonable detail and certifying the calculation of such adjustment.
          (ii) The Company shall give written notice to the Registered Holder at
least twenty (20) days prior to the date on which the Company closes its books
or takes a record (x) with respect to any dividend or distribution upon the
Common Stock, (y) with respect to any pro rata subscription offer to holders of
Common Stock, or (z) for determining rights to vote with respect to any Organic
Change, dissolution or liquidation.
          (iii) The Company also shall give written notice to the Registered
Holder at least twenty (20) days prior to the date on which any Organic Change,
dissolution or liquidation shall take place.
Section 3. Liquidating Dividends. If the Company declares or pays a dividend
upon the Common Stock that is payable otherwise than in cash out of earnings or
earned surplus (determined in accordance with generally accepted accounting
principles, consistently applied) (except for a stock dividend payable in shares
of Common Stock) (a “Liquidating Dividend”), then the Company shall pay to the
Registered Holder of this Warrant at the time of payment thereof the Liquidating
Dividend which would have been paid to such Registered Holder on the Warrant
Stock had this Warrant been fully exercised immediately prior to the date on
which a record is taken for such Liquidating Dividend, or, if no record is
taken, the date as of which the record holders of Common Stock entitled to such
dividends are to be determined.
Section 4. Purchase Rights. If at any time the Company grants, issues or sells
any Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the “Purchase Rights”), then the Registered Holder of this Warrant
shall be entitled to acquire, upon the terms applicable to such Purchase Rights,
the aggregate Purchase Rights which such holder could have acquired if such
holder had held the number of shares of Warrant Stock acquirable upon complete
exercise of this Warrant immediately before the date on which a record is taken
for the grant, issuance or sale of such Purchase Rights, or, if no

- 6 -



--------------------------------------------------------------------------------



 



such record is taken, the date as of which the record holders of Common Stock
are to be determined for the grant, issue or sale of such Purchase Rights.
Section 5. Registration Rights.
     5A. Piggyback Registration Rights. If at any time within the Exercise
Period, the Company proposes to file a registration statement with respect to
any class of security under the Securities Act in a primary registration on
behalf of the Company and/or in a secondary registration on behalf of holders of
such securities, other than a registration statement relating to employee
benefit plans or corporate reorganizations or other transactions covered by
Rule 145 promulgated under the Securities Act, a registration on any
registration form which does not permit secondary sales or does not include
substantially the same information as would be required to be included in a
registration statement covering the sale of the Registrable Securities, or a
registration statement related to the initial public offering of the Company’s
securities, the Company will give written notice as soon as practicable, but not
later than twenty (20) days prior to the proposed filing date of the
registration statement, to the Registered Holder and each holder of Warrant
Shares (the “Warrant Shareholders”) at the address appearing on the records of
the Company of its intention to file such registration statement and will offer
to include in such registration statement, to the maximum extent possible, such
number of Registrable Securities with respect to which the Company has received
written requests from Warrant Shareholders (each a “Selling Holder” and
collectively the “Selling Holders”) for inclusion therein within ten (10) days
after the receipt of notice from the Company. All registrations requested
pursuant to this Section 5A are referred to herein as “Piggyback Registrations.”
The rights to Piggyback Registrations provided for in this Section 5 shall
expire upon the expiration of the Exercise Period.
          (i) Priority on Registrations. If a Piggyback Registration involves an
underwriting, the Company shall so advise the Warrant Shareholders as a part of
the written notice given pursuant to Section 5A. In such event, the right of a
Warrant Shareholder to participate in that Piggyback Registration shall be
conditioned upon such Warrant Shareholder’s participation in such underwriting
and the inclusion of all or any part of the shares of Registrable Securities
specified in such Warrant Shareholder’s notice in the underwriting to the extent
provided herein. The Warrant Shareholder shall enter into an underwriting
agreement in customary form with the representative of the underwriter or
underwriters selected by the Company. If the underwriter(s) for the offering
being registered by the Company shall determine in good faith and advise the
Company in writing that in its/their opinion the number of Registrable
Securities requested to be included in such registration exceeds the number that
can be sold in such offering without adversely affecting the distribution of
such securities by the Company, the Company will include in such registration
(A) first, the securities that the Company proposes to sell, if any, (B) second,
the securities with demand registration rights requesting such registration, if
any, and (C) third, to the extent possible, the Registrable Securities and any
other securities with piggyback registration rights requesting to be included
therein, apportioned pro rata among the holders of such securities.

- 7 -



--------------------------------------------------------------------------------



 



     5B. Obligations of the Company. Subject to the other provisions of this
Section 5, whenever required hereunder to use its reasonable efforts to effect
the registration of any Warrant Stock, the Company shall, as promptly as
possible:
          (i) Bear the expenses of any registration or qualification under
Section 5A, including, but not limited to, underwriting, legal, accounting and
printing fees; provided, however, that in no event shall the Company be
obligated to pay any fees and disbursements of special counsel for Registered
Holder of Registrable Securities or any underwriting discounts or commissions
payable by the Registered Holder;
          (ii) Furnish to the Selling Holders, prior to filing a registration
statement, copies of such registration statement as proposed to be filed, and
thereafter such number of copies of such registration statement, each amendment
and supplement thereto (in each case including all exhibits thereto), the
prospectus included in such registration statement (including each preliminary
prospectus) and such other documents as the Selling Holders may reasonably
request in order to facilitate the disposition of the Warrant Stock owned by the
Selling Holders;
          (iii) Prepare and file with the Securities and Exchange Commission
(the “SEC”) a registration statement on the appropriate form with respect to
such Warrant Stock and any other shares of capital stock included in such
registration and use its reasonable efforts to cause such registration statement
to become effective as soon as practicable after such filing and remain
effective: (x) in the case of an underwritten offering, for such period as is
required by the underwriter for such offering or (y) in the case of an offering
not underwritten, until the Selling Holders have informed the Company in writing
that the distribution of their securities has been completed, but in no event
longer than 120 days plus any period during which the Selling Holders are
obligated to refrain from selling because the Company is required to amend or
supplement the prospectus;
          (iv) Prepare and file with the SEC such amendments and supplements
(including post-effective amendments and supplements) to such registration
statement and the prospectus used in connection with such registration statement
as may be necessary to comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such registration
statement;
          (v) Notify the Selling Holders if, at any time when a prospectus
relating to such Warrant Stock is required to be delivered under the Securities
Act, any event shall have occurred as a result of which the prospectus then in
use with respect to such Warrant Stock contains an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and prepare and furnish to all sellers as
promptly as possible, a reasonable number of copies of a supplement to or an
amendment of such prospectus so that as thereafter delivered to the Selling
Holders of the Warrant Stock, such prospectus will not contain an untrue
statement of a material fact or omit to state any material fact required to be
stated therein

- 8 -



--------------------------------------------------------------------------------



 



or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading;
          (vi) Use its reasonable efforts to register or qualify the securities
covered by such registration statement under such other securities or Blue Sky
laws of such jurisdictions as the Selling Holders may reasonably request for the
distribution of the securities covered by the registration statement and do any
and all other acts and things which may be reasonably necessary or advisable to
enable the Selling Holders to consummate the distribution in such jurisdictions
of the Warrant Stock owned by the Selling Holders;
          (vii) Promptly notify such Selling Holders and the managing
underwriters, if any, participating in the distribution pursuant to such
registration statement of the following promptly after learning of the same:
(A) when such registration statement or any post-effective amendment or
supplement thereto becomes effective or is approved; (B) of the issuance by any
competent authority of any stop order suspending the effectiveness or
qualification of such registration statement or the prospectus then in use or
the initiation or threat of any proceeding for that purpose; and (C) of the
suspension of the qualification of any Warrant Shares included in such
registration statement for sale in any jurisdiction;
          (viii) Use its reasonable efforts to comply with all applicable rules
and regulations of the SEC, and make available to its security holders, as soon
as reasonably practicable, an earnings statement covering a period of twelve
(12) months, beginning within three (3) months after the effective date of the
registration statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder;
          (ix) Make available for inspection by each Selling Holder, and the
underwriters, if any, of such Warrant Shares and their respective counsel,
accountants or agents, such access to its books and records and such
opportunities to discuss the business of the Company with its officers and
independent public accountants as shall be necessary to enable them to conduct a
reasonable investigation within the meaning of the Securities Act;
          (x) Enter into customary agreements (including an underwriting
agreement in customary form, in the case of an underwritten offering) and take
such other actions as are reasonably required in order to expedite or facilitate
the disposition of such Warrant Shares;
          (xiii) In the event such sale is pursuant to an underwritten offering,
use its reasonable efforts to obtain a “cold comfort” letter from the Company’s
independent public accountants in customary form and covering such matters of
the type customarily covered by “cold comfort” letters as the Selling Holders or
the underwriter reasonably request;
          (xi) Cooperate with the Selling Holders, the underwriter or
underwriters (or broker/dealer involved in the distribution), if any, and its
respective counsel in

- 9 -



--------------------------------------------------------------------------------



 



connection with any filings required to be made with the National Association of
Securities Dealers (the “NASD”);
          (x) Register the Warrant Shares for trading on the New York Stock
Exchange or such other exchange or trading market as the Common Stock is then
listed;
     The Registered Holder agrees that, upon receipt of any notice from the
Company (as to the shares of Common Stock) of the happening of any event of the
kind described in clause (vii) of Section 5B, the Registered Holder will
forthwith discontinue disposition of such shares pursuant to the registration
statement covering such Warrant Shares until the Registered Holder’s receipt of
the copies of the supplemented or amended prospectus contemplated by clause
(vii) of this Section 5B, and, if so directed by the Company, the Registered
Holder will deliver to the Company (at the Company’s expense) all copies, other
than permanent file copies then in the Registered Holder’s possession of the
prospectus covering such Warrant Shares then in the Registered Holder’s
possession current at the time of receipt of such notice. In the event the
Company shall give any such notice, the Company shall extend the period during
which such registration statement shall be maintained effective pursuant to this
Warrant by the number of days during the period from and including the date of
the giving of such notice pursuant to clause (vii) of Section 5B to and
including the date when the Registered Holder shall have received the copies of
the supplemented or amended prospectus contemplated by clause (vii) of this
Section 5B.
     5C. For purposes of this Section 5, the term, “Registrable Securities”
shall mean the shares issuable or issued upon exercise of the Warrant regardless
of whether such Warrant has been exercised. Nothing in this Section 5, however,
shall be deemed to require the Company to register the Warrant, it being
understood that the registration rights granted hereby relate only to the shares
issuable or issued upon exercise of the Warrant and any securities issued in
substitution or exchange.
     5D. Indemnification. In the event any Warrant Stock is included in a
registration statement filed by the Company:
          (i) At the request of the Registered Holder in connection with a
request for registration made under Section 5, the Company agrees to execute and
deliver a separate agreement in customary form providing rights of contribution
and indemnification, to the full extent permitted by law, in favor of Registered
Holder, its respective officers, directors and agents and each person who
controls the Registered Holder (within the meaning of the Securities Act), and
any investment adviser thereof or agent therefor (including brokers or dealers),
against all losses, claims, damages, liabilities and expenses caused by an
untrue or alleged untrue statement of a material fact contained in any
registration statement, prospectus or preliminary prospectus or any omission or
alleged omission to state therein a material fact required to be stated therein
(in the case of a prospectus, in light of the circumstances under which they
were made) not misleading, except insofar as the same are made in reliance upon
and conformity with any written information with respect to the Registered
Holder furnished to the Company by the Registered Holder expressly for use
therein or by the Registered Holder’s failure to deliver a copy of the
registration statement or prospectus or any

- 10 -



--------------------------------------------------------------------------------



 



amendments or supplements thereto after the Company has furnished the Registered
Holder with a sufficient number of copies of the same. The Company will also
indemnify any underwriters of Warrant Stock, its officers, directors and agents
and each person who controls such underwriters (within the meaning of the
Securities Act) to the same extent as provided above with respect to
indemnification of the Registered Holder; provided that, such indemnification
shall not apply to any untrue statement or omission made in reliance upon and in
conformity with written information furnished to the Company with respect to
such underwriters by or on behalf of such underwriters expressly for inclusion
in the registration statement and the prospectus, or any amendment thereof or
supplement thereto.
          (ii) In connection with any registration statement in which the
Registered Holder is participating, the Registered Holder will furnish to the
Company in writing such information with respect to the Registered Holder as the
Company reasonably requests for use in connection with any such registration
statement or prospectus and each such Registered Holder agrees to execute and
deliver a separate agreement in customary form providing indemnification,
severally and not jointly to the full extent permitted by law, in favor of the
Company, its directors, officers, agents and each person who controls the
Company (within the meaning of the Securities Act) against any losses, claims,
damages, liabilities and expenses resulting by an untrue or alleged untrue
statement of a material fact contained in any registration statement, prospectus
or preliminary prospectus or any omission or alleged omission to state therein a
material fact required to be stated therein (in the case of a prospectus, in
light of the circumstances under which they were made) not misleading, to the
extent, but only to the extent, that such untrue statement or omission is
contained in any information or affidavit with respect to such Registered Holder
so furnished in writing by such Registered Holder expressly for inclusion
therein; provided, however that such Registered Holder shall not be liable for
any amounts exceeding the proceeds for the sale of the Warrant Shares sold
pursuant to said registration statement or prospectus.
          (iii) The foregoing indemnity agreements of the Company and the
Registered Holder are subject to the condition that, insofar as they relate to
any violation made in a preliminary prospectus but eliminated or remedied in the
amended prospectus on file with the SEC at the time the registration statement
in question becomes effective or the amended prospectus filed with the SEC
pursuant to Rule 424(b) of the Securities Act (the “Final Prospectus”), such
indemnity agreement shall not inure to the benefit of any Person if a copy of
the Final Prospectus was furnished to the indemnified party and was not
furnished to the Person asserting such claim or loss at or prior to the time
such action is required by the Securities Act.
          5E. The Registered Holder shall not be entitled to exercise any right
provided for in this Section 5 after such time as Rule 144 or another similar
exemption under the Securities Act is available for the sale of all of the
Registered Holder’s Warrant Shares during a three (3)-month period without
registration.
Section 6. Definitions. The following terms have meanings set forth below:

- 11 -



--------------------------------------------------------------------------------



 



     “Common Stock” means, collectively, the Company’s Common Stock and any
capital stock of any class of the Company hereafter authorized which is not
limited to a fixed sum or percentage of par or stated value in respect to the
rights of the holders thereof to participate in dividends or in the distribution
of assets upon any liquidation, dissolution or winding up of the Company.
     “Convertible Securities” means any stock or securities (directly or
indirectly) convertible into or exchangeable for Common Stock.
     “Market Price” means, on any date, the average of the daily closing prices
for fifteen (15) consecutive trading days commencing twenty (20) trading days
before the date of such computation. The closing price for each day shall be the
average of the closing prices of such security’s sales on all domestic
securities exchanges on which such security may be listed at the time, or, if
there have been no sales on any such exchange on that day, the average of the
highest bid and lowest asked prices on all such exchanges at the end of such
day, or, if on any day such security is not so listed, the closing sale price of
the Common Stock or, in case no sale is publicly reported, the “Market Price”
shall be the fair value thereof determined in good faith by the Company’s Board
of Directors.
     “Options” means any rights or options to subscribe for or purchase Common
Stock or Convertible Securities.
     “Person” means an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization and a government or any department or agency thereof.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Warrant Stock” or “Warrant Shares” means the Company’s Common Stock;
provided that, if there is a change such that the securities issuable upon
exercise of the Warrants are issued by an entity other than the Company or there
is a change in the type class of securities so issuable, then the term “Warrant
Stock” shall mean one share of the security issuable upon exercise of the
Warrants if such security is issuable in shares, or shall mean the smallest unit
in which such security is issuable if such security is not issuable in shares.
Section 7. Warrant Transferable. Subject to the transfer conditions referred to
in the legend endorsed hereon, this Warrant and all rights hereunder are
transferable, in whole or in part, without charge to the Registered Holder other
than any applicable transfer taxes, upon surrender of this Warrant with a
properly executed Assignment (in the form of Exhibit III hereto) at the
principal office of the Company.
Section 8. NASD Matters. Notwithstanding anything to the contrary in this
Warrant, the Company agrees to modify any terms of the Warrant as reasonably
requested by the Registered Holder so as to enable the Registered Holder to
comply with the Conduct

- 12 -



--------------------------------------------------------------------------------



 



Rules of the NASD; provided that any such modification shall not adversely
affect the Company or its rights or obligations hereunder.
Section 9. Warrant Exchangeable for Different Denominations. This Warrant is
exchangeable, upon the surrender hereof by the Registered Holder at the
principal office of the Company, for new Warrants of like tenor representing in
the aggregate the purchase rights hereunder, and each of such new Warrants shall
represent such portion of such rights as is designated by the Registered Holder
at the time of such surrender. The date the Company initially issues this
Warrant shall be deemed to be the “Date of Issuance” hereof regardless of the
number of times new certificates representing the unexpired and unexercised
rights formerly represented by this Warrant shall be issued. All Warrants
representing portions of the rights hereunder are referred herein as the
“Warrants.”
Section 10. Replacement. Upon receipt of evidence reasonably satisfactory to the
Company (an affidavit of the Registered Holder shall be satisfactory) of the
ownership and the loss, theft, or destruction, or mutilation of any certificate
evidencing this Warrant, and in the case of any such loss, theft or destruction,
upon receipt of indemnity reasonably satisfactory to the Company, or, in the
case of any such mutilation upon surrender of such certificate, the Company
shall (at the Registered Holder’s expense) execute and deliver in lieu of such
certificate a new certificate of like kind representing the same rights
represented by such lost, stolen, destroyed or mutilated certificate and dated
the date of such lost, stolen, destroyed or mutilated certificate.
Section 11. Notices. Except as otherwise expressly provided herein, all notices
referred to in this Warrant shall be in writing and shall be delivered by
registered or certified mail, return receipt requested, postage prepaid or sent
by reputable overnight courier service (charges prepaid) and shall be deemed to
have been given when so mailed or sent (1) to the Company, at its principal
executive offices and (2) to the Registered Holder of this Warrant, at such
holder’s address as it appears in the records of the Company (unless otherwise
indicated by any such holder).
Section 12. Descriptive Headings; Governing Law. The descriptive headings of the
several Sections and paragraphs of this Warrant are inserted for convenience
only and do not constitute a part of this Warrant. The corporation laws of the
State of Maryland shall govern all issues concerning the relative rights of the
Company and its shareholders. All other questions concerning the construction,
validity, enforcement and interpretation of this Warrant shall be governed by
the internal law of the State of Maryland, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of Maryland or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Maryland.
Section 13. Rights of Holder. The Registered Holder shall not, by virtue hereof,
be entitled to any rights of a shareholder of the Company, either at law or
equity, and the rights of the Registered Holder are limited to those expressed
in this Warrant. Nothing contained in this Warrant shall be construed as
conferring upon the Registered Holder the

- 13 -



--------------------------------------------------------------------------------



 



right to vote or to consent or to receive notice as a shareholder of the Company
on any matters or with respect to any rights whatsoever as a shareholder of the
Company. No dividends or interest shall be payable or accrued in respect of this
Warrant or the interest represented hereby or the Warrant Stock purchasable
hereunder until, and only to the extent that, this Warrant shall have been
exercised in accordance with its terms.
Section 14. Representations and Covenants of Holder. This Warrant has been
entered into by the Company in reliance upon the following representations and
covenants of the Registered Holder, which by its execution hereof the Registered
Holder hereby confirms:
Section 14A. Investment Purpose. This Warrant, and the Warrant Shares issuable
upon exercise hereof, are being acquired for investment and not with a view to
the sale or distribution of any part thereof, and the Registered Holder has not
present intention of selling or engaging in any public distribution of the same
except pursuant to a registration or exemption.
Section 14B. Private Issue. The Registered Holder understands that (i) the
Warrant Shares issuable upon exercise of this Warrant are not registered under
the Securities Act or qualified under applicable state securities laws on the
grounds that the issuance contemplated by this Warrant will be exempt from the
registration and qualification requirements thereof, and (ii) the Company’s
reliance on such exemption is predicated on the representations set forth in
this Section 14.
Section 14C. Disposition of Holder’s Rights. In no event will the Registered
Holder make a disposition of any of its rights to acquire the Warrant Shares, or
of any Warrant Shares issued upon exercise of such rights, unless and until
(i) it shall have notified the Company of the proposed disposition and
(ii) complied with the conditions referred to in the legend endorsed hereon.
Section 14D. Financial Risk. The Registed Holder has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of its investment and has the ability to bear the economic
risks of its investment.
Section 14E. Accredited Investor. The Registered Holder is an “accredited
investor” within the meaning of Rule 501 of Regulation D promulgated under the
Securities Act.

- 14 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Warrant to be signed and
attested by its duly authorized officers under its corporate seal and to be
dated the Date of Issuance hereof.
BIOMED REALTY TRUST, INC.

        By: 
/s/ ALAN D. GOLD
    Name: Alan D. Gold  
Title: Chief Executive Officer
 
 
   
Attest:
   

     
 
   
/s/ GARY A. KREITZER
   
 
Gary A. Kreitzer, Secretary
   

- 15 -



--------------------------------------------------------------------------------



 



EXHIBIT I
EXERCISE AGREEMENT

         
To:
      Dated:

The undersigned, pursuant to the provisions set forth in the attached Warrant
(Certificate No. W-                    ), hereby irrevocably subscribes for the
purchase of                                          shares of the Warrant Stock
covered by such Warrant and makes payment herewith in full at the price per
share provided by such Warrant. The undersigned requests that a certificate for
such shares be issued in the name of [the undersigned] and be delivered to [the
undersigned] at the address stated below. The undersigned further requests that,
if the number of shares subscribed for herein shall not be all of the shares
purchasable hereunder, that a new Warrant of like tenor for the balance of the
shares purchasable hereunder be delivered to [the undersigned].
In exercising its rights to purchase the Warrant Stock, the undersigned hereby
confirms and acknowledges the investment representations and warranties made in
Section 14 of the Warrant.
Signature                                                            
 
Address                                                            

- 16 -



--------------------------------------------------------------------------------



 



EXHIBIT II
FORM OF CASHLESS EXERCISE

         
To:
      Dated:

The undersigned hereby irrevocably elects a Cashless Exercise of the Warrant
represented by the attached Warrant (Certificate No. W                    ) to
purchase the shares of Common Stock issuable upon the exercise in accordance
with Section 1B (ii) of the Warrant and requests that certificates for such
shares be issued in the name of:
Please insert social security or other
identifying number
 
                                                                                
                                                                                
 
(Please print name and address)
 
                                                                                                                                                                
 
                                                                                                                                                                
If such number of Warrants shall not be all the Warrants evidenced by the
Warrant, a new Warrant for the balance remaining of such Warrant shall be
registered in the name of and delivered to:
Please insert social security or other
identifying number
 
                                                                                
                                                                                
 
(Please print name and address)
 
                                                                                                                                                                
 
                                                                                                                                                                

           
 
  Dated:                                        ,                      
                                                            
 
      Signature
 
      (Signature must conform in all
 
      respects to name of holder as specified on
 
      the face of this Warrant Certificate)

- 17 -



--------------------------------------------------------------------------------



 



EXHIBIT III
FORM OF ASSIGNMENT
FOR VALUE RECEIVED,                      hereby sells, assigns and transfers all
of the rights of the undersigned under the attached Warrant (Certificate
No. W-                    ) with respect to the number of shares of the Warrant
Stock covered thereby set forth below, unto:

         
Name of Assignee
  Address   No. of Shares

             
Dated:
  Signature        
 
     
 
   
 
           
 
  Witness        
 
     
 
   

- 18 -